NO. 12-14-00139-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

JOHN KEVIN GARDNER,                               §       APPEAL FROM THE
APPELLANT

V.                                                §       COUNTY COURT AT LAW

JULIA GARDNER,
APPELLEE                                          §       SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
       John Kevin Gardner, pro se, appeals the trial court’s agreed final decree of divorce. On
appeal, he presents eight issues. We affirm.


                                           BACKGROUND
       John Kevin Gardner and Julia Elaine Gardner were married on December 7, 2011. On
December 26, 2013, Julia filed an original petition for divorce, stating that the parties would
enter into an agreement regarding the division of their community estate. She requested the trial
court to approve any agreement they reached and order a property division consistent with the
agreement. John filed an original answer and counterpetition for divorce. He also made a claim
for reimbursement, requesting the trial court to reimburse the community estate for funds or
assets expended for the benefit of Julia’s separate estate.
       Ultimately, Julia filed an agreed final decree of divorce with the trial court, along with
her affidavit. John appeared pro se and signed the agreed decree, approving both its form and
substance. The trial court signed an agreed final decree of divorce awarding certain personal
property to the parties as their separate property. The court found that two residences and Julia’s
interest in the property owned by her mother’s estate (except one motor vehicle) were Julia’s
separate property. This appeal followed.
                                             WAIVER
       In eight issues, John argues that the trial court “violated” his rights by failing to timely
schedule a trial date, failing to hold a hearing on the agreed decree, and failing to notify him of a
hearing. He contends, therefore, that the agreed decree is unenforceable, and that it should be
overturned and “nullified.” John also argues that the parties’ agreement was “null and void”
prior to Julia’s filing the agreed decree, that Julia failed to return his personal property pursuant
to the agreement, and that Julia refused to produce bank statements and other documents
pursuant to the discovery order. He contends that he should be awarded one-half of all the
property and monies in the marital estate, and that he should be awarded all of the community
property because Julia committed adultery. Finally, he makes a claim for reimbursement for the
money Julia allegedly spent on remodeling her two separate property residences.
Briefing Requirements
       The Texas Rules of Appellate Procedure specify what must be included in an appellant’s
brief. See TEX. R. APP. P. 38.1. Rule 38.1(i) requires that an appellant’s brief “contain a clear
and concise argument for the contentions made, with appropriate citations to authorities and to
the record.” TEX. R. APP. P. 38.1(i).
       An appellate court has no duty to brief issues for an appellant. Huey v. Huey, 200 S.W.3d
851, 854 (Tex. App.—Dallas 2006, no pet.). The failure to provide appropriate record citations
or a substantive analysis of the issues presented waives an appellate issue. WorldPeace v.
Comm’n for Lawyer Discipline, 183 S.W.3d 451, 460 (Tex. App.—Houston [14th Dist.] 2005,
pet. denied) (holding that failure to offer argument, citations to record, or citations to authority
waives issue on appeal); Med. Specialist Group, P.A. v. Radiology Assocs., L.L.P., 171 S.W.3d
727, 732 (Tex. App.—Corpus Christi 2005, pet. denied) (same); see also Fredonia State Bank v.
Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284–85 (Tex. 1994) (holding appellate court has
discretion to deem issues waived due to inadequate briefing).
       References to sweeping statements of general law are rarely appropriate. Bolling v.
Farmers Branch Ind. Sch. Dist., 315 S.W.3d 893, 896 (Tex. App.—Dallas 2010, no pet.).
Appellate courts must construe briefing requirements reasonably and liberally, but a party
asserting error on appeal still must put forth some specific argument and analysis showing that
the record and the law support its contentions. San Saba Energy, L.P. v. Crawford, 171 S.W.3d
323, 338 (Tex. App.—Houston [14th Dist.] 2005, no pet.). An appellate court has no duty—or



                                                 2
even right—to perform an independent review of the record and applicable law to determine
whether there was error. Valadez v. Avitia, 238 S.W.3d 843, 845 (Tex. App.-El Paso 2007, no
pet.). Were we to do so, we would be abandoning our role as neutral adjudicators and become an
advocate for that party. Id.
         In this case, John makes brief, conclusory statements regarding his issues, most of which
are presented in single sentences throughout the brief. He does not provide any citations to the
record, any substantive legal analysis, any legal authority or analysis, or any citations to
authority in support of his complaints. See Sweed v. City of El Paso, 195 S.W.3d 784, 786 (Tex.
App.—El Paso 2006, no pet.) (stating that “merely uttering brief conclusory statements” is not a
discussion of the facts and authorities relied upon contemplated by Rule 38). Therefore, John
presents nothing for our review regarding any of his complaints. See WorldPeace, 183 S.W.3d
at 460; Med. Specialist Group, 171 S.W.3d at 732.
Error Preservation
         Moreover, as a predicate to presenting a complaint on appeal, the complaining party must
have preserved the error at trial by making a proper request, objection, or motion stating the
grounds for the ruling that the party sought from the trial court with sufficient specificity to make
the trial court aware of the complaint, and then securing a ruling on the request, objection, or
motion. See TEX. R. APP. P. 33.1(a)(1)(A), (2). Here, John did not complain to the trial court
before he signed the agreed decree, or before the trial court signed it, regarding the lack of a trial
date or hearing.1 He also did not complain about the division of the marital estate, Julia’s alleged
adultery, his claim for reimbursement, or Julia’s alleged failure to return or produce certain
documents. Consequently, even if John had adequately briefed his issues, he did not preserve
them for our review. See TEX. R. APP. P. 33.1(a)(1)(A), (2).
         John’s eight issues are overruled.


                                                  DISPOSITION
         Having overruled all of John’s issues, we affirm the judgment of the trial court.




         1
            See TEX. R. SMITH CTY. DIST. CIV. R. 5 (providing that where agreed judgment or decree is signed by
attorneys for all parties without objections to its form or substance within ten days, court may sign judgment without
conducting a hearing).


                                                          3
                                                               JAMES T. WORTHEN
                                                                  Chief Justice




Opinion delivered October 14, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          4
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         OCTOBER 14, 2015


                                         NO. 12-14-00139-CV


                                    JOHN KEVIN GARDNER,
                                          Appellant
                                             V.
                                      JULIA GARDNER,
                                          Appellee


                               Appeal from the County Court at Law
                          of Smith County, Texas (Tr.Ct.No. 13-3367-E)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that all costs of this appeal are hereby adjudged
against the Appellant, JOHN KEVIN GARDNER, for which execution may issue, and that this
decision be certified to the court below for observance.
                       James T. Worthen, Chief Justice.
                       Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.